Citation Nr: 1400968	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-25 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for further evidentiary development of the Veteran's TDIU claim.

The Veteran contends he is unable to maintain a substantially gainful occupation as a result of his service connected disabilities.  The Veteran is currently service-connected for posttraumatic stress disorder (PTSD) at 50 percent; residuals of a gunshot wound to the left thigh with fracture of the left femur at 40 percent; residuals of a gunshot wound to the left shoulder at 10 percent; and a scar on the left thigh at 10 percent.

In denying the Veteran's TDIU claim, the RO cited to a lack of medical evidence of the Veteran's unemployability.  However, none of the prior examinations considered the combined effect of all of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  Therefore, it would be beneficial to obtain a pertinent medical opinion as to the effect of all of the Veteran's service connected disabilities on his employability.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

The Board also notes that the Veteran's representative has requested that the VA obtain a copy of the Veteran's statement of earnings from the Social Security Administration.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Veteran's statement of earnings from the Social Security Administration.

2.  Schedule an appropriate VA examination to ascertain whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected disabilities (PTSD, residuals of a gunshot wound to the left thigh with fracture of the left femur; residuals of a gunshot wound to the left shoulder; and a scar on the left thigh), either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by non-service-connected disabilities.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

Note: if the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


